DETAILED ACTION
This is the first office action regarding application number 16/754674, filed on April 08, 2020, which is a 371 of PCT/EP2018/076811, filed on October 02, 2018, which claims benefit of DE10 2017 009 472.1, filed on October 12, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on October 12, 2017.
Election/Restrictions
Claims 6, 10, 13, 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species B,C,D,F,G,H,I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
Applicant’s election without traverse of Group I, Species A, Species E;  drawn to claims 1, 3-5, 7-9, 11-12, 14-15 in the reply filed on 08/01/2022 is acknowledged.
Applicant amended claim 1 to cite “thermopile” and argues that this is a special technical feature. However, “thermopile” is not a common technical feature shared among inventions Group I and II. Additionally, “thermopile” is not a special technical feature because it is known in prior art as discussed later. 
The restriction is made final.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating device” in claim 3; interpreted as resistors or equivalents thereof as described in paragraph [78] of the original disclosure “low-resistance resistors serving as a heating source may be positioned on a board.”
"a thermal coupling element"  in claim 8; interpreted as thermal pad or equivalents thereof as described in paragraph [78] of the original disclosure “The device, and in particular the at least one heating device, may also comprise a thermal coupling element (e.g., a thermal pad) for thermally coupling the heat sources to the optical element. Typically, the thermal coupling element comprises (or is) a rubber- like material, preferably with a high thermal conductivity.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arain et al., US 20110080663 (hereafter Arain).
Regarding claim 1,
Arain teaches a laser device comprising an optical element and a temperature element in contact with the optical element. “The adaptive device further includes a controller operatively coupled to the temperature element to apply at least one of heating and cooling to the optical element so as to alter a temperature profile of the optical element, thereby causing an optical property change thereof” as taught in abstract. Hence Arain is from the same field as the instant claim.
“A device for a laser machining system, comprising: an optical element arranged in a beam path of said device;” (Fig. 4B teaches an optical element 102. Paragraph [42] teaches “an optical element 102 is provided in a laser beam path so as to modify the laser beam interacting therewith.”)
“ and a temperature detector arrangement having a thermopile matrix configured to measure a two-dimensional temperature distribution of said optical element.” (Paragraph [30] and Fig. 4B teaches “the arrangement 400b of the variable optical configuration 100 includes an optical element 102 with a temperature element 104, including four temperature elements 104b, provided at cardinal locations on the periphery 107 of the optical element 102. Controller 406 may be operatively coupled to the four temperature elements 104b, so as to control power input thereto.”  

    PNG
    media_image1.png
    292
    847
    media_image1.png
    Greyscale

Fig. 4B of Arain teaches heaters and thermocouples arranged in a matrix around an optical element 
Paragraph [36] teaches “the temperature element 104 includes both a heating element and a temperature measuring device, such as a thermocouple. An example of such a temperature element 104 is the ULTRAMIC.TM. 600 Advanced Ceramic heater available from WATLOW.TM. (St. Louis, Mo.). The combination of a heating element with a temperature measuring device allows measurement of the temperature of the optical element 102. Further, in some embodiments, the temperature measuring device provides a control signal for the controller 406.” Here thermocouples in temperature elements 104b correspond to a thermopile matrix. Since the thermocouples are arranged in a matrix around the optical element in Fig. 4B, it is inherent that the matrix arrangement detects a two dimensional temperature profile of the optical element 102.)
Regarding claim 3,
“The device according to claim 1, further comprising: at least one heating device arranged on said optical element operable to supply thermal energy to said optical element.” (Paragraph [30] and Fig. 4B teaches “the arrangement 400b of the variable optical configuration 100 includes an optical element 102 with a temperature element 104, including four temperature elements 104b, provided at cardinal locations on the periphery 107 of the optical element 102. Controller 406 may be operatively coupled to the four temperature elements 104b, so as to control power input thereto.”  Paragraph [36] teaches “the temperature element 104 includes both a heating element and a temperature measuring device, such as a thermocouple.” Here the heating element in 104b corresponds to the heating device in instant claim.)
Regarding claim 4,
“The device according to claim 3, wherein said at least one heating device is arranged on an edge region of said optical element in order to supply the thermal energy to the edge region.” (Fig. 4B)
Regarding claim 5,
“The device according to claim 3, wherein said at least one heating device includes a plurality of heating elements, wherein said plurality of heating elements forms a heating ring consisting of several segments.” (Fig. 4B)
Regarding claim 8,
“The device according to claim 3, further comprising a thermal coupling element thermally coupling said at least one heating device to said optical element.”  (Paragraph [18] teaches “In some embodiments, the temperature element 104 is provided in direct contact with the reflective optical element 102a. The temperature element 104 may be affixed to the periphery 107 of the reflective optical element 102a in a permanent or temporary manner by any means known in the art. The temperature element 104 may also be affixed to the front surface 101a or the back surface 103a of the optical element 102a.” 
Paragraph [31] teaches “The independent control aspect afforded by the four temperature elements 104b allows for an asymmetric or symmetric temperature profile to be generated. Thus, asymmetry or astigmatism generated in the input laser beam 106 may be compensated by adjustment of the temperature profile of the optical element 102. Conversely, asymmetry may be generated in the output laser beam, as desired, by adjustment of the temperature profile of the optical element 102.” Since the temperature elements adjust the temperature profile of the optical element, it is inherent that the heaters are thermally coupled to the optical element. )
Regarding claim 11,
“The device according to claim 3, further comprising a controller configured to control said at least one heating device such that said optical element has a predetermined temperature distribution.” (Paragraph [30-31] teaches “Controller 406 may be operatively coupled to the four temperature elements 104b, so as to control power input thereto. Each temperature element 104b may be controlled independently of the others by the controller 406. The independent control aspect afforded by the four temperature elements 104b allows for an asymmetric or symmetric temperature profile to be generated. Thus, asymmetry or astigmatism generated in the input laser beam 106 may be compensated by adjustment of the temperature profile of the optical element 102. Conversely, asymmetry may be generated in the output laser beam, as desired, by adjustment of the temperature profile of the optical element 102.” 

    PNG
    media_image2.png
    570
    774
    media_image2.png
    Greyscale

Fig. 7 of Arain teaches a predetermined temperature distribution
Paragraph [46] teaches “FIG. 7 graphically illustrates a simulated temperature profile 710 generated by a finite element analysis along with a color scale 720. The simulated temperature profile 710 is for an optical element 102 being modified by use an embodiment of the variable optical configuration 400b illustrated in the embodiment in FIG. 4B.”)
Regarding claim 12,
“The device according to claim 11, wherein said controller is configured to adjust a focus of said optical element by supplying thermal energy.”( Paragraph [44] teaches “The conductive heating and/or cooling is tuned such that the surface temperature profile of the optical element 102 is controlled two-dimensionally (e.g., along an x-axis and/or y-axis) or controlled three dimensionally (e.g., along an x-axis, y-axis, and z-axis,) if a plurality of temperature elements 104 are used on the periphery 107, the front surface 101 and the back surface 103 of the optical element 102. In some embodiments, the controlling is sufficient to minimize thermal aberration effects introduced by other optical elements in the path of input laser beam 106. In some embodiments, the tuning is sufficient to change a focal point of the output laser beam 112.”  Thus Arain teaches that controller adjusts focus by supplying thermal energy.)
Regarding claim 14,
“The device according to claim 1, wherein said optical element comprises at least one of a lens, a lens system, a focusing lens, a collimating lens, a diverging lens, a beam shaping optics, a protective glass and a beam splitter.” (Paragraph [28] teaches “Optical element 102 may be a lens, prism, mirror, or any other optical element configured to effect a change in the laser beam.”) 
Regarding claim 15,
“A laser machining system, comprising:  a laser source for providing a laser beam; and the device according to claim 1, wherein said optical element is arranged in a beam path of said laser machining system.”( Fig. 5 teaches an input laser beam 106. It is inherent that the laser beam comes from a laser source.

    PNG
    media_image3.png
    406
    592
    media_image3.png
    Greyscale

Fig. 5 of Arain teaches optical element in a beam path
Paragraph [42] teaches “an optical element 102 is provided in a laser beam path so as to modify the laser beam interacting therewith.” Fig. 5 teaches a variable optical configuration 100 is in the beam path of the laser beam. Here variable optical configuration comprises the optical element.)
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arain et al., US 20110080663 (hereafter Arain) as evidenced by www.watlow.com/products/heaters/specialty-heaters/ultramic-ceramic-heaters website, 2017 (hereafter Watlow).
 “The device according to claim 3, wherein said at least one heating device comprises: a base; and a plurality of heat sources located on said base.”(Paragraph [36] teaches “An example of such a temperature element 104 is the ULTRAMIC.TM. 600 Advanced Ceramic heater available from WATLOW.TM. (St. Louis, Mo.).” “ULTRAMIC ceramic heaters are constructed of aluminum nitride (AlN) and incorporate a thermally matched proprietary heating element” as evidenced by Watlow. Here AlN is the base, heating element is heat source wherein AlN holds the heat sources.)

    PNG
    media_image4.png
    900
    1738
    media_image4.png
    Greyscale


Screenshot of Watlow teaches ULTRAMIC ceramic heaters are constructed of aluminum nitride and incorporate a heating element
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arain et al., US 20110080663 (hereafter Arain) as evidenced by Watlow/specialty heaters (hereafter Watlow), and Lin et al., US 7696455 (hereafter Lin).
 “The device according to claim 7, wherein said heat sources are electrical resistors.” (Paragraph [36] teaches “An example of such a temperature element 104 is the ULTRAMIC.TM. 600 Advanced Ceramic heater available from WATLOW.TM. (St. Louis, Mo.).” The heating elements of Ultramic heaters are disclosed in Lin as evidenced by Watlow. 

    PNG
    media_image5.png
    403
    362
    media_image5.png
    Greyscale


Watlow teaches US patent 7696455 discloses Ultramic heaters
Lin teaches heating elements as resistive heating elements in column 3, lines 19-21. Since Arain teaches optical element comprising Ultramic heaters, wherein Ultramic heaters are made of resistive heating elements as evidenced by Lin- Arain teaches that heat sources are electrical resistors.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761